                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

________________________________________________________________________

Christian Labor Association; Kaski                File No.: 0:21-cv-00227-DWF-LIB
Inc; Nordic Group Inc.; Roen
Salvage Co.; Luke Krhin; Shawn
Kunnari; Dylan Smith
                                                          DECLARATION OF
                       Plaintiffs,                       CHELSEA J. HELMER
v.

City of Duluth; City of Cloquet; City
of Two Harbors; Western Lake
Superior Sanitary District; Duluth
Building and Construction Trades
Council.,


                       Defendants.

________________________________________________________________________

        I, Chelsea J. Helmer, state and declare as follows:



1. I am the Director of Administrative Services for the City of Duluth. My

     responsibilities include serving as the City Clerk and as the Secretary of the Duluth

     City Council. I am responsible for keeping all City Council Records.

2. Duluth City Code Section 2-29(a) sets out the City of Duluth’s policy regarding the

     use of project labor agreements when the City is “an owner, lessor, guarantor,

     pledger, investor or contributor to a development project that involves construction

     services.”


                                                  1
3. Duluth City Code Section 2-29(b) provides as follows:

                 A project labor agreement, in substantially the form adopted by
                resolution of the council from time to time and kept by the city clerk
                as a public document, shall be required to be used on each covered
                project. Any project labor agreement entered into by the city shall
                be made binding on all contractors and subcontractors working on
                the project. The city shall implement the project labor agreement by
                requiring adherence to the agreement in the bid specifications in all
                relevant bid documents. No contractor shall be required to be or
                become a party to a collective bargaining agreement on any other
                construction project in order to qualify to work under a project labor
                agreement implemented for a covered project.

4. On Monday, March 22, 2021, the Duluth City Council adopted, by unanimous vote,

   Resolution 21-0196R, making certain amendments to the form project labor

   agreement. A true and correct copy of Resolution 21-0196R is attached hereto as

   Exhibit 1.

5. Resolution 21-0196R includes, as Exhibit A, the current project labor agreement with

   all March 22, 2021 amendments indicated in redline.

      I declare under penalty of perjury that the foregoing is true and correct and that

this declaration was executed this 15th day of April 2021, in St. Louis County,

Minnesota.



                                                      s/Chelsea J. Helmer
                                                      Chelsea J. Helmer
                                                      Director of Administrative Services
                                                      City of Duluth
                                                      411 W 1st Street
                                                      Duluth, MN 55802




                                                      2
